Corrected Opinion Filed 2/26/22 by Clerk of the Supreme Court



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 42

In the Matter of the Vacancy in Judgeship No. 6, with Chambers in Fargo,
East Central Judicial District

                                 No. 20220042

Per Curiam.

[¶1] On February 1, 2022, Governor Doug Burgum notified the Supreme
Court of the retirement of the Honorable Thomas R. Olson as Judge of the
District Court, with chambers in Fargo, East Central Judicial District effective
April 30, 2022. Judge Olson’s retirement creates a vacancy under N.D.C.C. §
27-05-02.1.

[¶2] Under N.D.C.C. § 27-05-02.1, within 90 days of receiving notice of a
vacancy, this Court is required to determine whether the office is necessary for
effective judicial administration. This Court may, consistent with that
determination, order the vacancy filled, order the vacant office transferred to
another judicial district in which an additional judge is necessary, or abolish
the vacant judicial office, with or without a transfer.

[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with
attorneys, judges, and other interested persons in the South Central Judicial
District was posted on the website of the Supreme Court February 2, 2022
regarding the vacancy created by Judge Olson’s resignation of Judgeship 6.
Notice was also electronically provided to all presiding judges of the state.
Written comments on the vacancy were received through February 17, 2022.
The consultation period in this matter was abbreviated due to our December
16, 2021 Order retaining Judgeship No. 4, with chambers in Fargo, in the East
Central Judicial District, which will be filled by election. See In the Matter of


                                       1
the Vacancy in Judgeship No. 4, with Chambers in Fargo, East Central
Judicial District, 2021 ND 227. This procedure is sufficient for purposes of the
consultation required under N.D.C.C. § 27-05-02.1.

[¶4] The Cass County Board of Commissioners submitted a comment in favor
of retaining the judgeship at its current location. No comments or petitions
were received to relocate or abolish this judgeship. On February 3, 2022, the
State Court Administrator filed weighted caseload statistics for 2020 and 2021.
On February 8, 2022, the East Central Judicial District filed a report
containing population and caseload trends and other criteria identified in N.D.
Sup. Ct. Admin. R. 7.2, Section 4.

[¶5] The weighted caseload statistics show that the two-year average need for
judicial officers in the East Central Judicial District increased from 13.38 to
13.44 from 2020 to 2021. The report reflects a district shortage of 2.41 judicial
officers based on the 2020-2021 average. Total filings decreased by 1,262 in the
judicial district primarily due to a decrease in small claims and administrative
traffic matters. The shortage of judicial officers increased due to the greater
weight assigned to felony and personal injury matters.

[¶6] The East Central Judicial District is comprised of Cass, Steele and Traill
Counties, with eight judges chambered in Fargo and one judge chambered in
Hillsboro. The judicial district has two judicial referees. According to the
district’s report, Judgeship No. 6 is responsible for a share of caseload in this
district. The population in Cass County increased 23.2% from 2010 to 2020.
The population in Steele and Traill counties decreased during the same time
period.

[¶7] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court
has considered all submissions received by the Court and its own
administrative records on state-wide weighted caseload data.

[¶8] Based on the record before us, this Court determines this office is
necessary for effective judicial administration in its present location.




                                       2
                                                   Filed by Clerk of Supreme Court 2/26/22
[¶9] IT IS HEREBY ORDERED, that Judgeship No. 6, with chambers in
Fargo, in the East Central Judicial District, be filled in the manner provided
by Chapter 27-25, N.D.C.C.

[¶10] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      3